Filed 1/9/14 P. v. Dimas CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B250643

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA068055)
         v.

NICHOLAS FILIBERTO DIMAS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Elden S. Fox, Judge. Affirmed.


         Vanessa Place, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance for Plaintiff and Respondent.




                             ______________________________________
       In October 2009, a jury convicted Nicholas Dimas of one count of rape of an
unconscious person and one count of rape of an intoxicated person. (Pen. Code, § 261,
subds. (a)(3), (a)(4).) On a prior appeal, we rejected Dimas’s claims of Wheeler/Batson
error,1 and that the trial court erred in excluding expert testimony on the subject of “false
confessions.” (See People v. Dimas (Apr. 4, 2011, B223795 [nonpub. opn.].) We agreed
with Dimas that the record reasonably could be construed to support the conclusion that
trial court had applied the wrong legal standard in addressing and denying his motion for
new trial on the ground of insufficiency of the evidence. (Ibid.) We affirmed Dimas’s
convictions, reversed the new trial order, and remanded the case with directions to the
trial court to consider the new trial motion anew. (Ibid.) On July 25, 2013, the trial court
again denied Dimas’s motion for new trial. This appeal followed. We affirm the order
denying Dimas’s motion for new trial.
                                       DISCUSSION
       We appointed counsel to represent Dimas on appeal. Appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal. 3d 436, requesting that our court review
the record on appeal for arguable issues. We then notified Dimas by letter that he could
submit any claim, argument or issues which he wished us to review. Dimas has not filed
a letter brief. We have independently reviewed the record on appeal, and we are satisfied
that Dimas’s appointed counsel fulfilled her duty, and that no arguable issues exist.
(People v. Wende, supra, 25 Cal. 3d 436, People v. Kelly (2006) 40 Cal. 4th 106.)
                                      DISPOSITION
       The trial court’s order of July 25, 2013, denying Dimas’s motion for new trial, is
affirmed.


                                                         BIGELOW, P. J.
We concur:


              FLIER, J.                    GRIMES, J.


1
       People v. Wheeler (1978) 22 Cal. 3d 258; Batson v. Kentucky (1986) 476 U.S. 79.
                                           2